DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          LAWRENCE R. METSCH, SUSAN M. METSCH and
                THE METSCH LAW FIRM, P.A.,
                         Appellants,

                                    v.

     HARVEY JAY WEINBERG and KENNETH ALAN WEINBERG,
                        Appellees.

                              No. 4D18-1228

                          [August 16, 2018]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case
No. 50-2006-CA-1212-MB-AI.

  Lawrence R. Metsch of MetschLaw, P.A., Aventura, for appellants.

  Adam G. Heffner of Adam G. Heffner, P.A., Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.